            Case 3:19-cv-01066-MEM-PT Document 31 Filed 09/03/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

   ABDULLA HANEEF IBN–                     :
   SADIIKA,
                                           :    CIVIL ACTION NO. 3:19-1066
                   Plaintiff
                                           :         (Judge Mannion)
          v.
                                           :
   LELAND WARREN LIPSCOMB,
   et al.,                                 :

                   Defendants              :


                                       ORDER

            For the reasons stated in the memorandum issued this same day, it is

HEREBY ORDERED THAT Plaintiff’s amended habeas petition and

supplement (Docs. 27–28) are DISMISSED for lack of jurisdiction.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

Dated: September 3, 2020
19-1066-01 order
